     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                  )   Case No. 20CV1818-MMA-MSB
                                                  )
10                         Plaintiff,             )
11                                                )   DECLARATION OF DOUGLAS M.
                                                  )   WADE RE SERVICE OF DEFENSE
                           v.
12                                                )   COUNSEL’S MOTION TO
                                                  )   WITHDRAW ON DEFENDANT
13     CISSY STEELE AKA CISSY GERALD;             )   CISSY STEELE
       DIABOLIC VIDEO PRODUCTIONS,                )
14     INC; BLACK ICE LTD; ZERO                   )   Date: June 7, 2021
       TOLERANCE ENTERTAINMENT,                   )   Time: 2:30 p.m.
15     INC.; THIRD DEGREE FILMS; AND              )   Dept.: 3D
16     ELEGANT ANGEL, INC.                        )   Judge: Hon. Michael M. Anello
                                                  )
17                                                )   Complaint Filed: September 15, 2020
                           Defendant.
                                                  )   Trial Date: NDS
18                                                )
       __________________________________         )   [Doc. Nos. 48 & 51]
19
20         I, Douglas M. Wade, declare as follows:
21         1. I am counsel of record for Defendant Cissy Steele in the above-entitled action.
22         2. I have personal knowledge of all facts stated in this declaration, and if called to
23   testify, I could and would testify competently thereto.
24         3. Pursuant to the Court’s Order of May 6, 2021, Doc. No. 51, to serve Motion Of
25   Douglas M. Wade And The Law Offices Of Douglas M. Wade To Withdraw As Counsel
26   For Defendant Cissy Steele, and the Court’s Order on Defendant Cissy Steele, Doc. No.
27   48, I caused service to be made on Defendant Cissy Steele as stated below, as well as
28
                                                 1
00    DECLARATION OF DOUGLAS M. WADE RE SERVICE OF DEFENSE COUNSEL’S
             MOTION TO WITHDRAW ON DEFENDANT CISSY STEELE
1    copy of the Court's May 6, 2021 Order, Doc. No. 51.
2           4. On May 7, 2021 informing her of the Court’s Order of May 6, 2021 and attaching
3    copies of the Motion. Attached hereto as Exhibit “1” is a true and correct copy of the
4    email, the documents served, and the proof of service.
5           5. I printed a copy of Exhibit "1" and caused service to be made on Ms. Steele by
6    overnight mail, via Federal Express, delivery on Monday, May 10, 2021. Attached hereto
7    as Exhibit “2” is a true and correct copy of the proof of delivery from fedex.com showing
8    that delivery was made on May 10, 2021 at 11:29 AM.
9           6. I have also transmitted copies of the Motion, Declaration, Proposed Order, and
10   the May 6, 2021 Order to my firm's attorney service, One Legal, for personal service on
11   Ms. Steele on May 7, 2021 for service on Ms. Steele on that date and on an expedited
12   basis. My attorney service has informed my office that Ms. Steele was personally served
13   on May 12, 2021 at 7:01 a.m. However, a proof of service by the process server is not
14   currently available to be submitted to the Court. Counsel would be happy to submit to
15   the proof of personal service to the Court as soon as it is available.
16          7. Ms. Steele’s address is: 8301 Valley Breeze Avenue, Las Vegas, Nevada 89129.
17
18   Dated: May 12, 2021                    LAW OFFICES OF DOUGLAS M. WADE
19
20                                          s/Douglas M. Wade_______________________
                                            Douglas M. Wade
21                                          Counsel for Defendant, Cissy Steele
22
23
24
25
26
27
28
                                                  2
00    DECLARATION OF DOUGLAS M. WADE RE SERVICE OF DEFENSE COUNSEL’S
             MOTION TO WITHDRAW ON DEFENDANT CISSY STEELE
Exhibit 1
                                                     Tuesday, May 11, 2021 at 14:00:50 Paciﬁc Daylight Time


Subject:    Jane Doe v. Cissy Steele: Mo3on to Withdraw As Counsel & Court Order dated May 6, 2021
Date:       Friday, May 7, 2021 at 8:31:18 AM Paciﬁc Daylight Time
From:       Douglas M. Wade <doug@dmwadelaw.com>
To:         Cissy <inacent_cc@yahoo.com>
CC:         Alicia Wunderlich <Alicia@dmwadelaw.com>
Priority:   High
ADachments: image001.png, 2021-04-30 Mo3on to Withdraw as Counsel - Document No. 48.pdf, 2021-04-
            30 No3ce of Mo3on to Withdraw as Counsel - Document No. 48-1.pdf, 2021-04-30 Wade
            Declara3on in Support of Mo3on to Withdraw as Counsel - Document No 48..pdf, 2021-05-06
            Order re Mo3on to Withdraw.pdf, 2021-05-07 Proof of Service - Electronic & Overnight
            Mail.pdf, 2021-05-07 Steele - Acknowledgment of Receipt.pdf

Cissy:

Before it will hear our Mo3on to Withdraw As Counsel, the Court has Ordered that we serve you with the
following documents:

         1.    Notice of Motion of Douglas M. Wade and the Law Offices of Douglas M. Wade to
              Withdrawal as Counsel for Defendant Cissy Steele;
         2.    Memorandum in Support of Motion of Douglas M. Wade and the Law Offices of
              Douglas M. Wade to Withdraw as Counsel for Defendant Cissy Steele;
         3.    Declaration of Douglas M. Wade in Support of Motion to Withdraw as Counsel for
              Defendant Cissy Steele;
         4. Order re: Defense Counsel’s Motion to Withdraw dated May 6, 2021

Copies a[ached.

Please also ﬁne a[ached an Acknowledgment of Receipt of our service of these documents. If you would,
please take a minute to print, sign and send me a scan or photo of this document.

Thank you.

Doug Wade




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com




                                                                                                         Page 1 of 1
Case 3:20-cv-01818-MMA-MSB Document 48 Filed 04/30/21 PageID.433 Page 1 of 5




      Douglas M. Wade, SBN 183107
 1    LAW OFFICES OF DOUGLAS M. WADE, PLC
 2    500 N. State College Blvd., Suite 1100
      Orange, California 92868
 3    Telephone: (714) 453-9144
      Fax: (949) 209-1993
 4    Email: doug@dmwadelaw.com
 5    Attorney for: Defendant Cissy Steele
 6
 7                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9      JANE DOE,                                )   Case No. 20CV1818-MMA-MSB
                                                 )
 10                         Plaintiff,           )
 11                                              )   MEMORANDUM IN SUPPORT OF
                                                 )   MOTION OF DOUGLAS M. WADE
                            v.
 12                                              )   AND THE LAW OFFICES OF
                                                 )   DOUGLAS M. WADE TO
 13     CISSY STEELE AKA CISSY GERALD;           )   WITHDRAW AS COUNSEL FOR
        DIABOLIC VIDEO PRODUCTIONS,              )   DEFENDANT CISSY STEELE
 14     INC; BLACK ICE LTD; ZERO                 )
        TOLERANCE ENTERTAINMENT,                 )   Date: June 7, 2021
 15     INC.; THIRD DEGREE FILMS; AND            )   Time: 2:30 p.m.
 16     ELEGANT ANGEL, INC.                      )   Dept.: 3D
                                                 )   Judge: Hon. Michael M. Anello
 17                                              )
                            Defendant.
                                                 )   Complaint Filed: September 15, 2020
 18                                              )   Trial Date: NDS
        __________________________________       )
 19
 20         Douglas M. Wade and the Law Offices of Douglas M. Wade (hereafter
 21   “Movants”) move the Court for an order granting leave to withdraw as counsel of record
 22   for Defendant Cissy Steele on the grounds that the issues involved require retention of
 23   criminal defense counsel and non-payment of attorney's fees. Movants respectfully
 24   submit the following summary of facts and argument in support of their motion to
 25   withdraw.
 26         //
 27
 28                                 1
        MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
 00                       DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48 Filed 04/30/21 PageID.434 Page 2 of 5




 1    I. FACTS IN SUPPORT OF MOTION
 2          The instant action for damages and injunctive relief is brought under 18 U.S.C. §§
 3    1591 – 1595 against multiple defendants. Defendant Cissy Steele was served with the
 4    summons and original complaint on or about October 1, 2020.
 5          1. Movants have represented Defendant Cissy Steele since the filing of her
 6    Answer to the Complaint on December 21, 2020.
 7          2. Plaintiff’s counsel has advised that Defendant Steele is an unindicted co-
 8    conspirator in a criminal action pending in the State of New York entitled Jane Doe Nos.
 9    1-57 v. Peter Nygard, et al., 210-CV-201285 (SDNY-ER). She also has been informed that
 10   there are other civil actions in other jurisdictions involving the same or similar issues
 11   based upon Mr. Nygard’s conduct which have been stayed pending resolution of the
 12   criminal matters.
 13         3. Defendant and Movant Douglas M. Wade have discussed the need for Ms.
 14   Steele to retain counsel with criminal law experience to advise her both in this matter
 15   and the pending criminal action. She has been informed that Movants lack the necessary
 16   background and experience to provide effective representation of counsel given her
 17   current exposure in these matters.
 18         4. The agreement for the retention of counsel’s services provided that Ms. Steele
 19   maintain a current account of the fees and costs incurred and due. The provision is a
 20   material part of the contract. As of January 1, 2021, Defendant’s account has been in
 21   arrears. Despite promising to bring the account current, payment has not been made and
 22   the account is more than three (3) months in arrears. The failure to pay fees and costs
 23   due is a breach of the agreement. Multiple requests to bring the account current have
 24   been communicated to Ms. Steele but payment has not been made.
 25         5.   No discovery has taken place and no trial date has been set. Movants’
 26   withdrawal will not cause any prejudice or delay in this case. There is ample time for
 27   Defendant to obtain new counsel and there is no prejudice to co-Defendants or to
 28                                 2
        MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
 00                       DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48 Filed 04/30/21 PageID.435 Page 3 of 5




 1    Plaintiff. Plaintiff and co-Defendants will not require any additional time to review the
 2    case or to prepare for it.
 3           6. Counsel is informed that Ms. Steele has contacted possible substitute counsel.
 4           7. Counsel’s declaration states the current address of the client.
 5    II. ARGUMENT
 6           An attorney may not withdraw as counsel leaving the client in propria
 7    persona except by leave of court. See: Darby v. City of Torrance, 810 F. Supp. 275, 276
 8    (C.D.Cal. 1992). "The decision to grant or deny counsel's motion to withdraw is
 9    committed to the discretion of the trial court." Washington v. Sherwin Real Estate, Inc, 694
 10   F.2d 1081, 1087 (7th Cir. 1982).
 11          In California, motions to withdraw are governed by the California Rules of
 12   Professional Conduct adopted by the State Bar of California. Nehad v. Mukasey, 535 F.3d
 13   962, 970 (9th Cir. 2008). This Court has applied the California Rules of Professional
 14   Conduct to motions to withdraw as counsel. See: Beard v. Shuttermart of Cal., Inc. No.
 15   07CV594WQH (NLS), 2008 WL 410694, at *2 (SDS Cal.,2008); Leatt Corp. v, Innovative
 16   Safety Tech., LLC, No.09-CV-1301- IEG (POR), 2010 WL 4444708, at *1 (S.D. Cal. 2010).
 17          Current Rule 1.16 [Former 3-700] provides for permissive withdrawal as counsel
 18   upon a showing of one or more of the following factors:
 19          “(b) Except as stated in paragraph (c), a lawyer may withdraw from
             representing a client if:
 20          (5) the client breaches a material term of an agreement with, or
             obligation, to the lawyer relating to the representation, and the lawyer
 21          has given the client a reasonable warning after the breach that the
             lawyer will withdraw unless the client fulfills the agreement or
 22          performs the obligation;
             (6) the client knowingly and freely assents to termination of the
 23          representation;
             (10) the lawyer believes in good faith, in a proceeding pending before a
 24          tribunal, that the tribunal will find the existence of other good cause for
             withdrawal. Optional if we have grounds.”
 25
 26          Counsel shall not withdraw from employment until reasonable steps have been

 27   taken to avoid reasonably foreseeable prejudice to the rights of the client, including

 28                                 3
        MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
 00                       DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48 Filed 04/30/21 PageID.436 Page 4 of 5




 1    giving due notice to the client, allowing time for employment of other counsel, and
 2    complying with applicable laws and rules.
 3           “[T]he court has discretion to deny an attorney’s request to withdraw where such
 4    withdrawal would work an injustice or cause undue delay in the proceeding.” Mandell
 5    v. Superior Court, (1977) 67 Cal. App. 3d 1, 4; see also Estate of Falco (1987) 188 Cal. App.
 6    3d 1004, 1014.
 7           Courts have considered the following factors when evaluating a motion to
 8    withdraw:
 9           “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal
             may cause to other litigants; (3) the harm withdrawal might cause to the
 10          administration of justice; and (4) the degree to which withdrawal will
             delay the resolution of the case.” CE Res., Inc. v. Magellan Grp., LLC, 2009
 11          WL 3367489, at *2 (E.D. Cal. Oct. 21, 2015); see also Deal v. Countrywide
             Home Loans, 2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010); and Beard
 12          v. Shuttermart of Cal., Inc., supra, at *2 (S.D. Cal. Feb. 13, 2008).
 13          Here, the client has been given reasonable notice of Movants concerns and been

 14   advised of possible substitute counsel with ample time to retain new counsel. There has

 15   been no discovery and there is no trial date set, eliminating prejudice to other litigants,

 16   avoiding harm to the administration of justice, and causing no delay of the resolution of

 17   the case.

 18          Given Ms. Steele’s status as an unindicted co-Defendant in the criminal matter

 19   pending in New York, she requires counsel with adequate experience in criminal matters

 20   to advise her. Movants are not qualified to do so.

 21          Good cause exists where a client indicates it will not pay costs of the defense and

 22   attorneys’ fees. Canandaigua Wine Co. v. Edwin Moldauer No. 1:02-cv-06599 OWW DLB,

 23   2009 WL 89141 at *2, (E.D. Cal. 2009).

 24   III. CONCLUSION

 25          For all of the reasons stated above, Movants Douglas M. Wade and the Law

 26   Offices of Douglas M. Wade respectfully request that this Court grant them leave to

 27   withdraw as counsel in the above-captioned matter, and enter an Order stating that

 28                                 4
        MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
 00                       DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48 Filed 04/30/21 PageID.437 Page 5 of 5




 1    Movants have so withdrawn.
 2    Dated: April 30, 2021          LAW OFFICES OF DOUGLAS M. WADE
 3
 4
                                     s/Douglas Wade______________________
 5
                                     Douglas M. Wade
 6                                   Counsel for Defendant, Cissy Steele

 7
 8
 9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                 5
        MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
 00                       DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-1 Filed 04/30/21 PageID.438 Page 1 of 2




       Douglas M. Wade, SBN 183107
  1    LAW OFFICES OF DOUGLAS M. WADE, PLC
  2    500 N. State College Blvd., Suite 1100
       Orange, California 92868
  3    Telephone: (714) 453-9144
       Fax: (949) 209-1993
  4    Email: doug@dmwadelaw.com
  5    Attorney for: Defendant Cissy Steele
  6
  7                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
  8
  9      JANE DOE,                                   )   Case No. 20CV1818-MMA-MSB
                                                     )
  10                           Plaintiff,            )
  11                                                 )   NOTICE OF MOTION OF DOUGLAS
                                                     )   M. WADE AND THE LAW OFFICES
                               v.
  12                                                 )   OF DOUGLAS M. WADE TO
                                                     )   WITHDRAW AS COUNSEL FOR
  13     CISSY STEELE AKA CISSY GERALD;              )   DEFENDANT CISSY STEELE
         DIABOLIC VIDEO PRODUCTIONS,                 )
  14     INC; BLACK ICE LTD; ZERO                    )   Date: June 7, 2021
         TOLERANCE ENTERTAINMENT,                    )   Time: 2:30 p.m.
  15     INC.; THIRD DEGREE FILMS; AND               )   Dept.: 3D
  16     ELEGANT ANGEL, INC.                         )   Judge: Hon. Michael M. Anello
                                                     )
  17                                                 )   Complaint Filed: September 15, 2020
                               Defendant.
                                                     )   Trial Date: NDS
  18                                                 )
         __________________________________          )
  19
  20             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  21             PLEASE TAKE NOTICE that on June 7, 2021 at 2:30 p.m., or as soon thereafter as
  22   the matter may be heard, in the courtroom of the Honorable Michael M. Anello, United
  23   States District Judge for the Southern District Court of the Southern District of California,
  24   located at 333 West Broadway, San Diego, California, Douglas M. Wade and the Law
  25   Offices of Douglas M. Wade, LLC shall request leave of Court, pursuant to California
  26   Rule of Professional conduct Rule 1.16 to withdraw as counsel for Defendant Cissy
  27   Steele.
  28
                                                    1
  00     NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                   STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-1 Filed 04/30/21 PageID.439 Page 2 of 2




  1          This Motion is made pursuant to Federal Rule of Civil Procedure 7(b), and is
  2    based on this Notice and the supporting Memorandum In Support Of Motion To
  3    Withdraw, the Declaration of Douglas M. Wade in support hereof, the pleadings and
  4    papers on file herein, the record to date in this matter, and upon such other matters as
  5    may be presented to the Court at the time of the hearing.
  6
  7    Dated: April 30, 2021                LAW OFFICES OF DOUGLAS M. WADE
  8
  9                                         s/Douglas Wade______________________
                                            Douglas M. Wade
                                            Counsel for Defendant, Cissy Steele
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2
  00     NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT CISSY
                                   STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.440 Page 1 of 9




       Douglas M. Wade, SBN 183107
  1    LAW OFFICES OF DOUGLAS M. WADE, PLC
  2    500 N. State College Blvd., Suite 1100
       Orange, California 92868
  3    Telephone: (714) 453-9144
       Fax: (949) 209-1993
  4    Email: doug@dmwadelaw.com
  5    Attorney for: Defendant Cissy Steele
  6
  7                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
  8
  9      JANE DOE,                                  )   Case No. 20CV1818-MMA-MSB
                                                    )
  10                         Plaintiff,             )
  11                                                )   DECLARATION OF DOUGLAS M.
                                                    )   WADE IN SUPPORT OF MOTION TO
                             v.
  12                                                )   WITHDRAW AS COUNSEL FOR
                                                    )   DEFENDANT CISSY STEELE
  13     CISSY STEELE AKA CISSY GERALD;             )
         DIABOLIC VIDEO PRODUCTIONS,                )   Date: June 7, 2021
  14     INC; BLACK ICE LTD; ZERO                   )   Time: 2:30 p.m.
         TOLERANCE ENTERTAINMENT,                   )   Dept.: 3D
  15     INC.; THIRD DEGREE FILMS; AND              )   Judge: Hon. Michael M. Anello
  16     ELEGANT ANGEL, INC.                        )
                                                    )   Complaint Filed: September 15, 2020
  17                                                )   Trial Date: NDS
                             Defendant.
                                                    )
  18                                                )
         __________________________________         )
  19
  20         I, Douglas M. Wade, declare as follows:
  21         1. I am counsel of record for Defendant Cissy Steele in the above-entitled action.
  22         2. I have personal knowledge of all facts stated in this declaration, and if called to
  23   testify, I could and would testify competently thereto.
  24         3. My firm was retained by Defendant Cissy Steele after she was served with the
  25   summons and complaint in this matter.
  26         4. I caused Ms. Steele’s Answer to the Complaint to be filed December 21, 2020
  27   and have represented her continuously to this date.
  28
                                                   1
  00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
                 WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.441 Page 2 of 9




  1           5. I have communicated with Ms. Steele, both in writing and verbally, about the
  2    case, the allegations against her, and her defense. I have provided information and
  3    advice as to the facts, applicable law, and recommended courses of action.
  4           6. Ms. Steele has been informed that she is an unindicted co-conspirator in a
  5    criminal case pending in the State of New York entitled Jane Doe Nos. 1-57 v. Peter
  6    Nygard, et al., 210-CV-201285 (SDNY-ER). Defendant also is informed that there are
  7    pending related civil case(s) involving Peter Nygard which have been stayed as a result
  8    of the criminal action.
  9           7. Plaintiff’s counsel has advised that his firm is cooperating with the Department
  10   of Justice in the above referenced criminal action naming Peter Nygard.
  11          8. Plaintiff’s counsel has advised that his firm intends to use discovery in the
  12   criminal matter and other related case(s) in this action.
  13          9. I have informed Defendant Steele that my firm lacks the necessary criminal law
  14   experience to provide effective representation of counsel in this matter. Ms. Steele has
  15   been advised that the firm needs to withdraw as counsel. She has indicated that she has
  16   been in contact with a possible substitute attorney.
  17          10. I have informed counsel for Plaintiffs and for the other Defendants of our need
  18   to withdraw as counsel, and counsel have advised that they do not oppose our
  19   withdrawing as counsel of record for Ms. Steele.
  20          10. Ms. Steele requires time to retain alternate counsel and a continuance of the
  21   Exchange Deadline, the ENE, and all other pending deadlines of 60 to 90 days should be
  22   sufficient.
  23          11. As of the time of this writing, the identity of Jane Doe has yet to be disclosed
  24   to counsel making compliance with the Exchange Deadline, the ENE, and all other
  25   pending deadlines impossible.
  26          11. Ms. Steele agreed to pay fees and costs of defense as part of the retainer
  27   agreement for my services. As of this date, Ms. Steele’s account has been past due since
  28
                                                    2
  00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
                 WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.442 Page 3 of 9




  1    January 1, 2021.
  2
  3    Dated: April 30, 2021          LAW OFFICES OF DOUGLAS M. WADE
  4
                                      s/Douglas Wade______________________
  5                                   Douglas M. Wade
                                      Counsel for Defendant, Cissy Steele
  6
  7
  8
  9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           3
  00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
                 WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.443 Page 4 of 9




                                  Exhibit “1”
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.444 Page 5 of 9
                                                        Thursday, April 29, 2021 at 16:53:26 Paciﬁc Daylight Time


Subject:    RE: Dra( Joint Discovery Plan (Doe/Steele)
Date:       Thursday, April 29, 2021 at 4:24:15 PM Paciﬁc Daylight Time
From:       Deborah Dixon <ddixon@thegomezﬁrm.com>
To:         Douglas M. Wade <doug@dmwadelaw.com>, Greg Gutzler <ggutzler@dicelloleviT.com>,
            pcambria@lglaw.com <pcambria@lglaw.com>, jbrown@lglaw.com <jbrown@lglaw.com>
CC:         Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
AFachments: image001.png, image002.jpg, image003.png, image004.jpg, image005.png

Doug:

Plain[ﬀs are not planning to oppose your mo[on to withdraw as counsel, if necessary to ﬁle, and understand
you are ﬁling a mo[on to seek a con[nuance to allow Ms. Steele [me to ﬁnd new counsel. We believe 30
days would be more than suﬃcient for her to ﬁnd new counsel, but do not oppose a request for a 60 day
con[nuance.

In regards to your request to include the Peter Nygard criminal case, we agree and will add that case to #8 as
well as related.

Thank you.

~Deborah


From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 3:53 PM
To: Greg Gutzler <ggutzler@dicelloleviT.com>; Deborah Dixon <ddixon@thegomezﬁrm.com>;
pcambria@lglaw.com; jbrown@lglaw.com
Cc: Lisa Haba <lisahaba@habalaw.com>; Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)

Greg:

I’m not interested in arguing, nor deba[ng these issues. My email, and request, do not miss the mark.
Plain[ﬀs counsels’ ongoing failure to iden[fy all cases involving like facts and issues in the Joint Discovery
plan – even a(er being pressed to do so in during our meet and confer – misses the mark.

As for the rela[onship to what Jane Doe is or isn’t claiming vis-à-vis Peter Nygard, Plain[ﬀ counsel have
communicated that Ms. Steele is:

        Is an uniden[ﬁed / unnamed co-conspirator in the Peter Nygard criminal indictment, and
        Plain[ﬀs counsel have evidence that my client’s name is on a passenger manifest traveling on Peter
        Nygard’s private plane allegedly being used to transport to Peter Nygard for non-consensual ac[vi[es
        as alleged in the Criminal Inditement.

Plain[ﬀs’ counsel also indicated their intent to use the discovery in this case (and discovery in the other
related cases) as against my client. Plain[ﬀs counsel has indicated that they are coopera[ng with the DOJ,
that the DOJ is monitoring this case, and that all ﬁlings and discovery may (or will) give rise to a criminal
inditement of Ms. Steele. This later statement is enough to merit lis[ng the criminal case against Peter
Nygarad as a related case.

                                                                                                                 Page 1 of 5
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.445 Page 6 of 9



Please amend the Propose Joint Discovery Plan so it iden[ﬁes and lists all poten[ally related cases, criminal
and civil. It is up to the Court to determine what it ﬁnds or does not ﬁnd to be related. List the case to which
counsel agree is related, but you are also required to list the cases which Defendants understand to be
related. This includes the Nygard Criminal case and every other civil mater against Nygard men[oned in our
meet and confer discussions. Thank you.

As previously indicated, I will request a con[nuance of all maTers in this case to permit my client [me to
obtain other counsel, or to give us [me with have a mo[on to withdraw heard. This will be ﬁled as soon as it
can be prepared – no later than tomorrow morning PST – which is [mely following the Court’s order for such
a request. I have asked if Plain[ﬀs’ counsel will agree to the countenance on this grounds, or if it opposes it. I
have yet to have an answer, and will so inform the Court. I will leave it up to Ms. Steele’s new counsel to
decide if he/she wishes to move for a stay. However, I will request it of the Court as I believe it is appropriate
– and will of course note your objec[ons.

Doug Wade




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Greg Gutzler <ggutzler@dicelloleviT.com>
Date: Thursday, April 29, 2021 at 2:54 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, Deborah Dixon <ddixon@thegomezﬁrm.com>,
"pcambria@lglaw.com" <pcambria@lglaw.com>, "jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: RE: Dra( Joint Discovery Plan (Doe/Steele)

Doug,

Your email misses the mark. I represent my client and will continue doing so. You can
represent your client how you see fit. I won’t do your work for you.

          Greg G. Gutzler
          DICELLO LEVITT GUTZLER
          646.933.1000

This transmission may contain privileged and confidential information meant for the intended
recipient only. If you have received this email in error, please notify the sender and
permanently delete this email and any attachments.




From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 5:35 PM
To: Greg Gutzler <ggutzler@dicelloleviT.com>; Deborah Dixon <ddixon@thegomezﬁrm.com>;
pcambria@lglaw.com; jbrown@lglaw.com

                                                                                                              Page 2 of 5
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.446 Page 7 of 9


Cc: Lisa Haba <lisahaba@habalaw.com>; Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)

Greg:

None of the counsel present speak on behalf of the DOJ. I wouldn’t presume to do so. Please conﬁrm that
whether any of the civil cases have been stayed, and please explain how the facts in that / those cases diﬀer
and do not cross-over with the claims made by Jane Doe in the instant ac[on. If you cannot clearly do so, a
stay is merited.

Doug




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Greg Gutzler <ggutzler@dicelloleviT.com>
Date: Thursday, April 29, 2021 at 1:58 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, Deborah Dixon <ddixon@thegomezﬁrm.com>,
"pcambria@lglaw.com" <pcambria@lglaw.com>, "jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: RE: Dra( Joint Discovery Plan (Doe/Steele)

Hi Doug,

We don’t agree about your claim that this case should be stayed. If the DOJ wanted to
seek a stay, they could have done so, but have not.

We will confer on the other issue you raised at the end of your email.

          Greg G. Gutzler
          DICELLO LEVITT GUTZLER
          646.933.1000

This transmission may contain privileged and confidential information meant for the intended
recipient only. If you have received this email in error, please notify the sender and
permanently delete this email and any attachments.




From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 4:38 PM
To: Deborah Dixon <ddixon@thegomezﬁrm.com>; pcambria@lglaw.com; jbrown@lglaw.com
Cc: Lisa Haba <lisahaba@habalaw.com>; Greg Gutzler <ggutzler@dicelloleviT.com>; Kelly McDaniel
<kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)


                                                                                                          Page 3 of 5
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.447 Page 8 of 9


Counsel:

Proposed Joint Discovery Plan, Item 8: The criminal indictment and pending NY Criminal case as against Peter
Nygard and every other civil case seeking compensa[on for alleged wrongdoing commiTed by or at
proper[es owned by Nygard in which Jane Doe claims to be involved or otherwise circumstance or evidence
which may be used in this case to prove any element of any cause of element needs to be listed as a related
case. It is my understanding there is at least one addi[onal civil maTer already pending which needs to be
added to this list.

Stay Pending Resolu[on of the Criminal Case

It is my understanding that the related NY Civil Case has been stayed pending resolu[on of the NY Criminal
maTer. Please advise if my understanding is correct. Thank you.

Of note: If the NY civil case has been stayed, a stay of the instant ac[on pending resolu[on of the NY Criminal
case against Peter Nygard is also appropriate as they involve and at least in part arise from the same facts.

Con[nuance To Permit Cissy Steele to Find Other Counsel Or to Permit Us to Withdraw

Given my personal and my ﬁrms’ lack of apparently needed criminal law experience in order to advise Ms.
Steele, we have advise Ms. Steele of our need to withdraw as her counsel in this maTer. We would like to give
Ms. Steele [me to retain alternate counsel, and if she cannot do so in a reasonable period of [me, we will
have no choice but to bring a mo[ont to withdraw as counsel. We therefore ask, and will ask the Court to
con[nue the Exchange Deadline, the ENE, and all other maTers pending our withdrawl. A 60 to 90 day
con[nuance should be suﬃcient.

Please advise if you have any obejc[ons to the above.

Thank you.

Doug Wade




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Deborah Dixon <ddixon@thegomezﬁrm.com>
Date: Monday, April 26, 2021 at 3:26 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, "pcambria@lglaw.com" <pcambria@lglaw.com>,
"jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Greg Gutzler <ggutzler@dicelloleviT.com>, Kelly McDaniel
<kmcdaniel@thegomezﬁrm.com>
Subject: Dra( Joint Discovery Plan (Doe/Steele)

Counsel:

                                                                                                           Page 4 of 5
Case 3:20-cv-01818-MMA-MSB Document 48-2 Filed 04/30/21 PageID.448 Page 9 of 9



Thank you for the [me you spent on Friday mee[ng and conferring on the Proposed Joint Discovery Plan.
ATached is the dra( for your review and edits.

We will ﬁle on Friday so please send back to the group any edits by Thursday so we can ﬁnalize them and add
diﬀerent sec[ons if necessary (we hope to avoid that) and we can ﬁle on Friday. We will send back to
everyone before we ﬁle.

Thank you.



Deborah Dixon, Esq.
Gomez Trial AForneys
D: 619.727.6487




                                                                                                        Page 5 of 5
     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                      )   Case No. 20CV1818-MMA-MSB
                                                      )
10                           Plaintiff,               )   UNLIMITED JURISDICTION
11                                                    )
                             v.                       )
12                                                    )   PROOF OF SERVICE
       CISSY STEELE AKA DIABOLIC
       VIDEO PRODUCTIONS, INC; BLACK                  )
13     ICE LTD; ZERO TOLERANCE                        )
       ENTERTAINMENT, INC.; THIRD                     )   Action Filed: September 15, 2020
14     DEGREE FILMS; AND ELEGANT                      )   Trial Date: Not Yet Assigned.
       ANGEL, INC.                                    )
15
                                                      )
16                       Defendant.                   )
       __________________________________
17
18            I, Douglas M. Wade, declare as follows:
19            My address is 500 N. State College Blvd, Suite #1100, Orange California, 92868,
20   which is located in the county where the mailing described below took place.
21            On: May 6, 2021, I served the document(s) described as:
22        •    Notice of Motion of Douglas M. Wade and the Law Offices of Douglas M.
23             Wade to Withdrawal as Counsel for Defendant Cissy Steele;
24        •    Memorandum in Support of Motion of Douglas M. Wade and the Law
25             Offices of Douglas M. Wade to Withdraw as Counsel for Defendant Cissy
26             Steele;
27        •    Declaration of Douglas M. Wade in Support of Motion to Withdraw as
28             Counsel for Defendant Cissy Steele;
00                                                1
      CASE NO. 20CV1818-MMA-MSB                                             PROOF OF SERVICE
1         •     Order re: Defense Counsel’s Motion to Withdraw dated May 6, 2021
2
3
     ý        by electronically transmitting the document(s) listed above to the email
              address(es) set forth below on this date before 5:00 p.m.
4
5
     ý        by placing the document(s) listed above in a sealed envelope with postage
              thereon fully prepaid and sent via FedEx standard overnight mail at Orange
6             addressed as set forth below.
7    Addressed to:
                              Ms. Cissy Steele
8
                              8301 Valley Breeze
9                             Las Vegas, Nevada 89129
                              Email: inacent_cc@yahoo.com
10
11   I declare under penalty of perjury that the foregoing is true and correct.

12   Executed on May 7, 2021, at Orange, California.

13
14
                                         ___________________________________
15                                       Douglas M. Wade
16
17
18
19
20
21
22
23
24
25
26
27
28
00                                                 2
      CASE NO. 20CV1818-MMA-MSB                                           PROOF OF SERVICE
     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                     )   Case No. 20CV1818-MMA-MSB
                                                     )
10                         Plaintiff,                )
                                                     )   UNLIMITED JURISDICTION
11                         v.                        )
12     CISSY STEELE AKA DIABOLIC                     )
       VIDEO PRODUCTIONS, INC; BLACK                 )   ACKNOWLEDGMENT OF RECEIPT
13     ICE LTD; ZERO TOLERANCE                       )
       ENTERTAINMENT, INC.; THIRD                    )
14     DEGREE FILMS; AND ELEGANT                     )   Action Filed: September 15, 2020
       ANGEL, INC.                                   )   Trial Date: Not Yet Assigned.
15                                                   )
                           Defendant.                )
16
                                                     )
       __________________________________
17
18
19         I declare under penalty of perjury, that I received a copy of:
20                •   Order re: Defense Counsel’s Motion to Withdraw;
21                •   Memorandum in Support of Motion of Douglas M. Wade and the
22                    Law Offices of Douglas M. Wade to Withdraw as Counsel for
23                    Defendant Cissy Steele;
24                •   Notice of Motion of Douglas M. Wade and the Law Offices of
25                    Douglas M. Wade to Withdrawal as Counsel for Defendant Cissy
26                    Steele;
27                •   Declaration of Douglas M. Wade in Support of Motion to Withdraw
28                    as Counsel for Defendant Cissy Steele
00
                                                 1
                            ACKNOWLEDGEMENT OF RECEIPT
1    in the above-captioned matter at 8301 Valley Breeze, Las Vegas, Nevada 89129
2    on the _____of May, 2021.
3
4    _______________________________               _________________________________
     Date                                          Signature
5
6                                                  _________________________________
                                                   Print Name
7
8                                                  _________________________________
                                                   Relationship to Cissy Steele
9                                                  Authority to Receive Service of Process
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
00
                                              2
                           ACKNOWLEDGEMENT OF RECEIPT
Exhibit 2
                                                                                                          May 11, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 773662028160




Delivery Information:


Status:                        Delivered                                   Delivered To:                Residence

Signed for by:                 Signature not required                      Delivery Location:           8301 VALLEYBREEZE AVE

Service type:                  FedEx Standard Overnight

Special Handling:              Deliver Weekday;                                                         LAS VEGAS, NV, 89129
                               Residential Delivery

                                                                           Delivery date:                May 10, 2021 11:29

Shipping Information:


Tracking number:                       773662028160                        Ship Date:                      May 7, 2021

                                                                           Weight:                         0.5 LB/0.23 KG


Recipient:                                                                 Shipper:
Cissy Steele,                                                              Douglas Wade,
8301 Velleyy Breeze                                                        500 N State College Blvd.
LAS VEGAS, NV, US, 89129                                                   Suite 1100
                                                                           Orange, CA, US, 92868




Reference                                  Cissy Steele




                    Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                        because a signature was not required.




Thank you for choosing FedEx
